The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1 and 4-23 are presently pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, and 4-23 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. in view of Cui et al. (2004), and further in view of McSwiggen et al. (WO2008115851A2), and Jung et al. (EP1083232A1; previously cited).
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicants traversed the instant rejection on the grounds that “[a]though the immunostimulant composition may contain additional components, the protamine-RNA nanoparticles in the immunostimulant composition is limited to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.” Contrary to Applicant’s assertions, other than the limitations that require that the claimed composition is an “immunostimulant composition,” there are no other limitations recited in the claims that would define the basic and novel characteristics of the claimed invention. 
Applicants further argued that “[T]he instant application also expressly excludes DNA in its nanoparticles. See   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claimed nanoparticles “expressly excludes DNA,”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
If Applicants wish to limit the claimed immunostimulant composition to only a pharmaceutically acceptable carrier and one or more nanoparticles that consists of protamine and RNA, the claims should be amended to support such an interpretation. Due to the open language recited in the claims, specifically where the instant claims are drawn to an immunostimulant composition “comprising” a pharmaceutically acceptable carrier and one or more protamine-RNA nanoparticles…” There are no restrictions within the scope of the claimed invention to exclude DNA. 
Moreover, Applicants argued “the nanoparticles of Li et al. clearly consist of more than protamine and RNA.  Importantly, the nanoparticles of Li et al.  also contain DNA”
Contrary to Applicant’s assertions, the instant claims are not limited to nanoparticles “consisting of protamine and RNA,” as argued by Applicants. Moreover, the claimed immunostimulant composition is not limited to any particular ratio of protamine to RNA.  The instant claims are drawn to a composition comprising a pharmaceutically acceptable carrier and one or more protamine-RNA nanoparticles, “wherein the protamine-RNA nanoparticles consisting essentially
Furthermore, it is clear that the scope of the nanoparticles “consisting essentially of protamine and RNA,” also encompass PEG, and wherein the PEG is linked to a polymer, wherein the polymer is selected from “an antigenic hapten, peptide, and polypeptide.”  These limitations are recited in claims 21-22.  Additionally, the specification as filed recites that “[t]he immunostimulating composition of the present invention may be used in genetic vaccination, wherein an immune response is stimulated by introduction into the organism or into the cell (in vitro electroporation followed by adoptive transfer or direct injection by needle-dependent or needle-less devices) a suitable nucleic acid molecule which codes for this antigen. This nucleic        acid molecule may be a DNA or a mRNA.”  (See bridging ¶ between pages 23-24) Therefore, the presence of DNA incorporated into the claimed immunostimulating composition does not read away from the basic and novel features of the claimed invention.
Thus, Applicant’s arguments that the prior art does not disclose the claimed immunostimulant composition are not convincing. 
Regarding the additional data re-submitted by Applicant’s to support their position, the scope of the claims encompass where the protamine used in the preparation of nanoparticles, the scope of the claims encompass wherein both the RNA and protamine are present at 1mg/ml or more, and are not limited to wherein the particular ratio of protamine and RNA (or type of RNA) used to produce the values set forth in the Table provided by Applicants. (See page 4 of the reply filed 01/18/2022) As previously stated, the instant clams are not limited to the particular components defined in the specification as filed as having the ability to elicit an immune response, namely protamine/RNA nanoparticles having a diameter of 50 to 450 nm, wherein the nanoparticles were produced by “mixing protamine 5000 diluted 14 times in pure water and RNA at 1mg/ml in pure water.”  This appears to be the invention, however the claims as amended do 
Furthermore, the scope of the claimed invention clearly encompasses other components beyond the simple protamine and RNA recited in the instant claims.  The presence of the pharmaceutically acceptable carrier further broadens the scope of the claimed invention, since there does not appear that the carrier must function as an immunostimulant.
To the extent that Applicants interpret the claims to be limited to where the immunostimulant composition consists only of protamine-RNA nanoparticles and a carrier, it is noted that Jung et al. teach a combination of protamine and mRNA at a ratio of 1:2 in combination with a carrier (see ¶ [0051]).  Jung et al. does not specifically teach the limitation where the nanoparticles are “from 50 to 450 nm in diameter.”  However, the reference teaches the formation of complexes of protamine and RNA with a stoichiometry of positive charges of protamine to negative charges of tRNA at a ratio of approximately 1:1.
The claims remain rejected for the reasons of record:
As previously stated, Li et al. clearly discloses nanoparticle compositions comprising
Absent evidence to the contrary, since the prior art composition meets the structural limitations of the claimed invention, the prior art compositions would necessarily possess the same functional characteristics. If the prior art structure is capable of performing the intended functional limitation, it meets the claim. As previously stated, Li et al. discloses compositions comprising protamine-RNA nanoparticles having an average size of from 50 to 450 nm.  Moreover, the disclosure of Li et al. teaches a weight ratio within the range of 8:1 to 1:2. (Claims 1, 4, and 18-23). Li et al. also teaches that the calf thymus DNA used in the compositions: “[c]ontains limited amounts of immunostimulating CpG motif and provides greater advantage than the plasmid DNA.” (Page 584).
Li et al. does not teach wherein the immunostimulant composition further comprises an antigen and adjuvant, and further comprising an immunomodulating agent.
It would have been obvious to the ordinary skilled artisan at the time of the instant invention to combine the teachings of Li et al. and Cui et al. in the design of the instant invention.  One of ordinary skill in the art would have been motivated to use the protamine-RNA nanoparticles of Li et al. in the formulation of immunostimulatory particles further comprising an adjuvant (e.g. carrier DNA), or an antigen in light of the teachings of Cui et al. which teaches that the use of LPD significantly increases the immunostimulatory activity of antigens combined with the LPD delivery system.  Moreover, Cui et al. teaches that the LPD system is effective in the delivery of antigen to local lymph nodes, which is a critical stem for a successful vaccine adjuvant and/or delivery system (See Page 23).
Additionally, Jung et al. teach a combination of protamine and mRNA at a ratio of 1:2 in combination with a carrier (see ¶ [0051]).  Jung et al. teach that the disclosed complex is used for manufacturing of a pharmaceutical composition for the stimulation of an immune response (see ¶ 
Regarding the methods set forth in claims 14-17, Li et al. clearly recites the combination of protamine in water with a solution of oligonucleotides (siRNA)/DNA in water.  The solution was allowed to stand at room temperature to allow for nanoparticle formation, before the addition of the DOTAP/Cholesterol carrier.  With respect to the limitation “1000 to 5000 heparin-neutralizing units of protamine per ml,” or :5000 heparin -neutralizing units of protamine” recited in claims 16-17, these terms are interpreted as reading on protamine isolated from salmon (see Li et al. Materials in Experimental Section).
Regarding the nucleic acid sequence set forth in claim 7, the sequences are drawn to RNAi sequences that are 100% homologous to RNAi constructs disclosed in McSwiggen et al.  For example, SEQ ID NO: 2 is a sequence of 21 base pairs in length.  However, this sequence is 100% homologous to nucleotides 1-21 of Sequence 3408 of McSwiggen et al. that is 25 base pairs in length.  It would have been obvious to the ordinary skilled artisan at the time of the instant invention to have substituted the RNA content of the compositions of Li et al. with the RNAi constructs of McSwiggen et al. in the design of the compositions of the instant invention.  The substitution of one RNAi molecule for another RNAi molecule targeting a different gene appears to be a simple matter of design choice from the prior art.
Absent evidence of unexpected properties associated with the full scope of the claimed invention, the claims remain rejected for the reasons set forth above.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633